Title: From George Washington to Ebenezer Hazard, 17 July 1789
From: Washington, George
To: Hazard, Ebenezer



Sir,
New York July 17th 1789

I have received your letter of the 15th Instant enclosing the Post Office Ac[coun]ts in detail for the years 1784 & 1788. But there still remains one point on which I would wish to have further information. By the statement of the Produce and Expences

of the Post office which accompanied your letter of the 27th of June, there appears to have been an annual Profit arising from that Department, amounting in the whole to 39.985 Dollars. As it is not shewn, by any documents which you have sent me, whether this ballance has been lodged in the Treasury of the United States, or appropriated to the use of the Post Office Department, I shall therefore thank you for early and satisfactory information on this head. I am, Sir, Your Most Obedient Servant

George Washington

